DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mondragon et al [US 2021/0118301] in view of Moran et al [US 2017/0248950]
Claim 1. A travel assistance system including a server (the server edge computing device 230, see Figs. 1E, 2, para [0011, 0082, 0085] that assists traveling of a vehicle, comprising: a camera configured to recognize an obstruction factor for traveling of the vehicle, using captured data (the intersection smart cameras sensor devices 1, 2, and/or 220 capturing and tracking information of the obstruction such as a type of the obstruction, a size of the obstruction, a speed of the obstruction, a direction of travel of the obstruction, a color of the obstruction, size of the vehicle 1 and/or vehicle 2, pedestrians, objects, traffic conditions and/or the like within the field of view, see Figs. 1E, 2, para [0012, 0057, 0073, 0084]); a first processor configured to obtain information of an approaching vehicle that approaches the obstruction factor (the edge computing device received captured data from the camera devices 1, 2, see Figs. 1A, 1B, para [0011, 0012, 0020]);
wherein the processor is configured to generate warning information, based on information of the obstruction factor corresponding to information of a type of the approaching vehicle obtained by the first processor (the edge computing device received images data from the camera devices 1, 2 to generate tracking information of vehicles including identifying the location, direction, speed and type of that particular obstruction such as vehicle 1, pedestrian and/or objects, see Figs. 1A, 1B, para [0012, 0073, 0084]); and 
the first processor is configured to transmit the warning information to the approaching vehicle (the edge computer device generates an alarm to the obstruction approaching vehicle 1 and/or 2, see Fig. 1E, para [0076]);
a second processor configured to give notification to an occupant of the approaching vehicle and/or control traveling of the approaching vehicle based on the warning information (the vehicle device associated with vehicle 1 and/or vehicle 2 may, based on the message from the edge computing device, provide an audible alert to the driver. For example, the vehicle device may provide a voice-based audible warning, such as “vehicle approaching intersection from the right,” “slow down, pedestrian in roadway,” and/or the like.  Additionally, or alternatively, the vehicle device may provide an audible warning tone, a beep, a siren, an alarm, and/or the like (see Fig. 1E, para [0076]).
But Mondragon et al fails to disclose wherein the approaching vehicle includes a first approaching vehicle and a second approaching vehicle that is located behind the first approaching vehicle; and when the first approaching vehicle is predicted to avoid a first obstruction factor by the first processor, the first processor is configured to transmit second warning information including an avoidance course of the first approaching vehicle as a second obstruction factor to the second approaching vehicle.   However, Mondragon et al discloses the edge computing device may provide a message including a command to vehicle 1.  In some implementations, the edge computing device may provide a message to vehicle 1 and/or vehicle 2 based on receiving an obstruction alert from sensor device 1 and/or sensor device 2. For example, the edge computing device may, based on receiving the obstruction alert from sensor device 2, provide a message to vehicle 1 including a command to maintain a current speed, slow down, accelerate, proceed through an intersection, stop before entering an intersection, stop immediately, and/or stop for a pedestrian. In some implementations, the command may control the operation of an autonomous vehicle (e.g., vehicle 1 and/or vehicle 2). In some implementations, the message may include information regarding the obstruction such as a location of the obstruction, a type of the obstruction, a size of the obstruction, a speed of the obstruction, a direction of travel of the obstruction, a color of the obstruction, and/or the like (see Figs. 1E, para [0073]).
The vehicle device associated with vehicle 1 and/or vehicle 2 may, based on the message from the edge computing device, provide an audible alert to the driver. For example, the vehicle device may provide a voice-based audible warning, such as “vehicle approaching intersection from the right,” “slow down, pedestrian in roadway,” and/or the like.  Additionally, or alternatively, the vehicle device may provide an audible warning tone, a beep, a siren, an alarm, and/or the like (see Fig. 1E, para [0076]).
Moran et al suggests that the method for alerting a car about a potential car accident, comprises:
a).  transmitting, by a first car, a first accident alert;
b).  receiving the first accident alert by a second car;
c).  In response to the receiving of the first accident alert, transmitting a second accident alert by the second car;
d).  receiving the second accident alert by a third car; and 
e).  in response to the receiving of the second accident alert, attempting to avoid a car accident by the third car (see Figs. 1, 3-6A-E, para [0051, 0159-0166]).  Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to implement the automatically and continuously transmitting of predict potential accident received of vehicle V1 to a second vehicle V2 and a third vehicle V3 of Moran et al to the transmitting alert messages to vehicle 1 and vehicle 2 of Mondragon et al for immediately preventing of colliding between the vehicles traveling and trailing and as to minimizing of multiple cars accident.

Claim 2. The travel assistance system according to claim 1, wherein the first processor  judges that a size of the obstruction factor is equal to or larger than a predetermined value or is equal to or smaller than the predetermined value, and generate warning information corresponding to a vehicle model of the approaching vehicle in accordance with a result of the judgment (the edge computing device determines and predicts a potential of collision based the received information compared with the threshold levels, path direction, weight factors, boundary parameters and side of vehicle 1 and 2, see para [0057-0060]).

Claim 3. The travel assistance system according to claim 1, wherein the second processor is further configured to, based on the warning information, make at least one of a judgment about whether to perform control by the second processor and a determination about a content of the control, the determination of instructions and warning information (as the combination of repeating alarm to multiple following vehicles between Mondragon et al and Moran et al in respect to claim 1 above),
wherein the second processor is configured to evaluates a degree of connection between the information of the obstruction factor and the approaching vehicle, and makes at least one of the judgment about whether to perform the control by the second processor unit and the determination about the content of the control based on a result of the evaluation (the instructions the vehicle 1 and/or 2 to slow down, stop, turns and/or change lanes and the size and type of the obstruction in order to prevent of collision, see Figs. 1D, 1E, para [0066-0069, 0073]).

Claim 4. The travel assistance system according to claim 2, wherein  the second processor is further configured to, based on the warning information, make at least one of a judgment about whether to perform control by the second processor and a determination about a content of the control (the instructions and warning information as cited in respect to claim 1 above), wherein the control determination unit evaluates a degree of connection between the information of the obstruction factor and the approaching vehicle, and makes at least one of the judgment about whether to perform the control by the control unit and the determination about the content of the control based on a result of the evaluation (the determination and prediction includes the vehicle tracking information satisfying a threshold level, weights to the matching scores between the vehicle 1 and vehicle 2, see Fig. 1C, para [0052-0054]).

Claim 9. A travel assistance method to be executed in a travel assistance system including a server that assists traveling of a vehicle, comprising: recognizing an
obstruction factor for traveling of the vehicle, by using a camera; obtaining information of an approaching vehicle from the approaching vehicle that approaches the obstruction factor, by using a first processor; generating, based on information of the recognized obstruction factor, warning information corresponding to information of a type of the approaching vehicle obtained in the obtaining; transmitting the warning information to the approaching vehicle; and giving notification to an occupant of the approaching vehicle and/or controlling traveling of the approaching vehicle based on the warning information, by using a second processor, 
wherein the approaching vehicle includes a first approaching vehicle and a second approaching vehicle that is located behind the first approaching vehicle; and
when the first approaching vehicle is predicted to avoid a first obstruction factor by the first processor, the first processor transmits second warning information including an avoidance course of the first approaching vehicle as a second obstruction factor to the second approaching vehicle (as the combination of repeating alarm to multiple following vehicles between Mondragon et al and Moran et al in respect to claim 1 above).

Claim 10. A non-transitory computer-readable storage medium (see para 0091, 0094]) storing a program for causing a computer to execute to: recognize an obstruction factor for traveling of a vehicle, by using a camera; obtain information of an approaching vehicle from the approaching vehicle that approaches the obstruction factor, by using a first processor; generate, based on information of the recognized obstruction factor, warning information corresponding to information of a type of the approaching vehicle obtained in the obtaining (the type of the vehicle obstruction, see Fig. 1E, para [0073]); transmit the warning information to the approaching vehicle; and give notification to an occupant of the approaching vehicle and/or control traveling of the approaching vehicle based on the warning information, by using a second processor,
wherein the approaching vehicle includes a first approaching vehicle and a second approaching vehicle that is located behind the first approaching vehicle; and
when the first approaching vehicle is predicted to avoid a first obstruction factor by the first processor, the first processor transmits second warning information including an avoidance course of the first approaching vehicle as a second obstruction factor to the second approaching vehicle (as the combination of repeating alarm to multiple following vehicles between Mondragon et al and Moran et al in respect to claim 1 above).

Claim 11.  The travel assistance system according to claim 1, wherein the camera is provided in at least one of a building, a public equipment, or a vehicle (the smart camera sensor device 1, 2 are at a traffic intersection, see Figs. 1A, 1B).

Claim 12.  The travel assistance system according to claim 1, wherein the first processor is provided in at least one of the vehicle or the server, and the second processor is provided in at least one of the approaching vehicle or a communication terminal held by an occupant of the approaching vehicle (the edge computing device is provided at the public traffic intersection server and the vehicle device 210 includes processor 320, see Figs. 1A, 1B, 2, 3, para [0089, 0090, 0093]).

Response to Arguments
Applicant’s arguments, see the arguments, filed 05/26/2022, with respect to the rejection(s) of claims 1-20 under Mondragon et al have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Moran et al [US 2017/0248950], to make the rejection smoother based upon the new amended claim limitations of “wherein the approaching vehicle includes a first approaching vehicle and a second approaching vehicle that is located behind the first approaching vehicle; and
when the first approaching vehicle is predicted to avoid a first obstruction factor by the first processor, the first processor transmits second warning information including an avoidance course of the first approaching vehicle as a second obstruction factor to the second approaching vehicle”.
Applicant’s arguments:
(A)	Mondragon does not teach or suggest a first vehicle that approaches a first obstruction factor and a second vehicle located behind the first approaching vehicle.
(B)	Mondragon fails to teach or suggest “an avoidance course of the first approaching vehicle as a second obstruction factor to the second approaching vehicle” as set forth in claim 1 as amended.

Response to the arguments:
(A)	Mondragon teach or suggest that vehicles on the first road at the intersection, see para [0010].  It is obvious to one to skill in the art to combine the following or trailing vehicles on a road of Moran et al with the plurality vehicle on the first road of Mondragon for preventing of rear-end collisions beside vehicle turning left or right at the intersection.
(B)	It is obvious to combine the automatically and continuously transmitting of predict potential accident received of vehicle V1 to a second vehicle V2 and a third vehicle V3 of Moran et al to the transmitting alert messages to vehicle 1 and vehicle 2 of Mondragon et al for immediately preventing of colliding between the vehicles traveling and trailing and as to minimizing of multiple cars accident.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moran et al discloses the methods and systems for alerting computerized motor-vehicles about predicted accidents. In an example method, a motor vehicle alerts another motor vehicle about a predicted accident, even though that accident is between the alerting car and a third motor vehicle—for example, the alert is transmitted by non-visual electromagnetic (EM) radiation. When an adjacent motor vehicle receives such accident alert and determines it might itself be hit, it will react so as to minimize its chances of being hit or at least to minimize the damage if it is being hit. Optionally, one or more of the motor vehicles has an onboard device for measuring a blood-alcohol level of a human driver thereof. The measured blood-alcohol level may be used to compute a probability of an occurrence of an accident and/or may be included in one or more of the transmitted accident alerts.	[US 9,841,762] and [10,281,914]

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
07/29/2022